

	

		II

		109th CONGRESS

		1st Session

		S. 724

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Dodd (for himself,

			 Mr. Durbin, and Mr. Salazar) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To improve the No Child Left Behind Act of

		  2001, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					No Child Left Behind Reform

			 Act

				.

		

			2.

			Adequate yearly progress

			

				(a)

				Definition of adequate yearly progress

				Section 1111(b)(2) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311(b)(2)) is amended—

				

					(1)

					in subparagraph

			 (C)(vii)—

					

						(A)

						by striking such

			 as;

					

						(B)

						by inserting such as

			 measures of individual or cohort growth over time based on the academic

			 assessments implemented in accordance with paragraph (3), after

			 described in clause (v),; and

					

						(C)

						by striking attendance

			 rates,; and

					

					(2)

					in subparagraph (D)—

					

						(A)

						by striking clause

			 (ii);

					

						(B)

						by striking the

			 State and all that follows through ensure and inserting

			 the State shall ensure; and

					

						(C)

						by striking ;

			 and and inserting a period.

					

				(b)

				Academic assessment and local educational agency and school

			 improvement

				Section 1116(a)(1)(B) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(a)(1)(B)) is amended by striking ,

			 except that and all that follows through action or

			 restructuring.

			

			3.

			Grants for increasing data capacity for purposes of

			 ayp

			Subpart 1 of part A of title I

			 of the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the

			 following:

			

				

					1120C.

					Grants for increasing data capacity for purposes of

				ayp

					

						(a)

						Grant authority

						The Secretary may award

				grants, on a competitive basis, to State educational agencies to enable the

				State educational agencies—

						

							(1)

							to develop or increase the

				capacity of data systems for accountability purposes; and

						

							(2)

							to award subgrants to

				increase the capacity of local educational agencies to upgrade, create, or

				manage information databases for the purpose of measuring adequate yearly

				progress.

						

						(b)

						Priority

						In awarding grants under

				this section the Secretary shall give priority to State educational agencies

				that have created, or are in the process of creating, a growth model or

				proficiency index as part of their adequate yearly progress

				determination.

					

						(c)

						State use of funds

						Each State that receives a

				grant under this section shall use—

						

							(1)

							not more than 20 percent of

				the grant funds for the purpose of increasing the capacity of, or creating,

				State databases to collect information related to adequate yearly progress;

				and

						

							(2)

							not less than 80 percent of

				the grant funds to award subgrants to local educational agencies within the

				State to enable the local educational agencies to carry out the authorized

				activities described in subsection (d).

						

						(d)

						Authorized activities

						Each local educational

				agency that receives a subgrant under this section shall use the subgrant funds

				to increase the capacity of the local educational agency to upgrade databases

				or create unique student identifiers for the purpose of measuring adequate

				yearly progress, by—

						

							(1)

							purchasing database

				software or hardware;

						

							(2)

							hiring additional staff for

				the purpose of managing such data;

						

							(3)

							providing professional

				development or additional training for such staff; and

						

							(4)

							providing professional

				development or training for principals and teachers on how to effectively use

				such data to implement instructional strategies to improve student

				achievement.

						

						(e)

						State application

						Each State educational

				agency desiring a grant under this section shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require.

					

						(f)

						LEA application

						Each local educational

				agency desiring a subgrant under this section shall submit an application to

				the State educational agency at such time, in such manner, and containing such

				information as the State educational agency may require. Each such application

				shall include, at a minimum, a demonstration of the local educational agency’s

				ability to put such a database in place.

					

						(g)

						Authorization of appropriations

						There are authorized to be

				appropriated to carry out this part $80,000,000 for each of fiscal years 2006,

				2007, and 2008.

					

		

			4.

			Targeting transfer options and supplemental services

			

				(a)

				Targeting transfer options and supplemental services

				Section 1116 of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316) is amended—

				

					(1)

					in paragraphs (1)(E)(i),

			 (5)(A), (7)(C)(i), and (8)(A)(i) of subsection (b), by striking the term

			 all students enrolled in the school each place such term appears

			 and inserting all students enrolled in the school, who are members of a

			 group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly

			 progress as defined in the State’s plan under section

			 1111(b)(2),;

				

					(2)

					in subsection (b)(1), by

			 adding at the end the following:

					

						

							(G)

							Maintenance of least restrictive environment

							A student who is eligible

				to receive services under the Individuals with Disabilities Education Act and

				who uses the option to transfer under subparagraph (E), paragraph (5)(A),

				(7)(C)(i), or (8)(A)(i), or subsection (c)(10)(C)(vii), shall be placed and

				served in the least restrictive environment appropriate, in accordance with the

				Individuals with Disabilities Education Act.

						;

				

					(3)

					in clause (vii) of subsection

			 (c)(10)(C), by inserting , who are members of a group described in

			 section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined

			 in the State’s plan under section 1111(b)(2), after Authorizing

			 students; and

				

					(4)

					in subparagraph (A) of

			 subsection (e)(12), by inserting , who is a member of a group described

			 in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as

			 defined in the State’s plan under section 1111(b)(2) after under

			 section 1113(c)(1).

				

				(b)

				Student already transferred

				A student who transfers to

			 another public school pursuant to section 1116(b) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)) before the effective date of this section

			 and the amendments made by this section, may continue enrollment in such public

			 school after the effective date of this section and the amendments made by this

			 section.

			

				(c)

				Effective date

				This section and the

			 amendments made by this section shall be effective for each fiscal year for

			 which the amount appropriated to carry out title I of the

			 Elementary and Secondary Education Act of

			 1965 for the fiscal year, is less than the amount authorized to be

			 appropriated to carry out such title for the fiscal year.

			

			5.

			Definition of highly qualified teachers

			Section 9101(23)(B)(ii) of the

			 Elementary and Secondary Act of 1965 (20 U.S.C. 7801(23)(B)(ii)) is

			 amended—

			

				(1)

				in subclause (I), by striking

			 or after the semicolon;

			

				(2)

				in subclause (II), by

			 striking and after the semicolon; and

			

				(3)

				by adding at the end the

			 following:

				

					

						(III)

						in the case of a middle

				school teacher, passing a State approved middle school generalist exam when the

				teacher receives the teacher’s license to teach middle school in the

				State;

					

						(IV)

						obtaining a State social

				studies certificate that qualifies the teacher to teach history, geography,

				economics, and civics in middle or secondary schools, respectively, in the

				State; or

					

						(V)

						obtaining a State science

				certificate that qualifies the teacher to teach earth science, biology,

				chemistry, and physics in middle or secondary schools, respectively, in the

				State; and

					.

			

